Citation Nr: 0515300	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-11 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran retired from the United States Air Force on 
August 31, 1972, having served on active duty a total of 20 
years and 13 days.  His death occurred in December 2001 and 
the appellant in this matter is the veteran's surviving 
spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, through the VA's Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  Following attempts by the AMC and the AMC 
Resource Unit to complete the requested actions, the case was 
returned to the Board for further action.  

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

In Stegall v. West, 11 Vet.App. 268, 270-71 (1998), the 
United States Court of Appeals for Veterans Claims (Court), 
held that a remand by the Board confers upon the claimant, as 
a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court has further held that the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  Id.  

Through its April 2004 remand, the Board directed the AMC, 
among other things, to provide notice to the appellant 
consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 
(West 2002) and 38 C.F.R. § 3.159 (2004) as to her 
eligibility for Chapter 35 benefits; to furnish her a 
statement of the case regarding the April 2002 denial of her 
Chapter 35 eligibility; and to obtain for inclusion in the 
record photocopies of a medical text referenced in the 
statement of the case of July 2002 and relied upon by the RO 
in denying the cause of death claim.  The record indicates 
that the AMC or its resource unit has failed to act as to 
each of the foregoing, in contravention of the holding in 
Stegall.  See also 38 C.F.R. §§ 19.29, 19.30, 19.31 (2004).  
Corrective measures are thus required as a matter of law.  

In addition, it is apparent that the AMC or its resource unit 
has incorrectly certified the issue of the appellant's 
Chapter 35 eligibility for review by the Board.  Such matter 
was remanded by the Board in April 2004, pursuant to 
Manlincon v. West, 12 Vet.App. 238 (1999) for the issuance of 
a statement of the case.  However, that matter was combined 
with the issue of the appellant's entitlement to service 
connection for the cause of the veteran's death in a 
supplemental statement of the case of February 2005 and then 
certified for the Board's review, albeit without the 
appellant's perfection of an appeal regarding her Chapter 35 
eligibility.  Further remand is necessitated for corrective 
action.

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the appellant of what information and 
evidence are needed to substantiate her 
claim of eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. 
Chapter 35.  The appellant must be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
she herself must submit.  The appellant 
must be advised to submit all pertinent 
evidence not already on file that she has 
in her possession.  She must also be 
notified that, if requested, VA will 
assist her in obtaining pertinent 
treatment records from private medical 
professionals, or other evidence, 
provided that she furnishes sufficient, 
identifying information and 
authorization.  

2.  The appellant must be furnished a 
statement of the case as to her 
eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, 
based on the RO's action in April 2002, 
to which a timely notice of disagreement 
was received in June 2002.  The appellant 
is hereby advised that, following the 
issuance of the above referenced 
statement of the case, her appeal 
relating to Chapter 35 benefits must be 
perfected by the submission of a 
substantive appeal or VA Form 9, Appeal 
to the Board of Veterans' Appeals, within 
the 60-day period following the date of 
mailing of the statement of the case.  

3.  Photocopies of any portion of the 
text entitled Basic and Clinical 
Endocrinology (3rd ed.) which was 
referenced in the July 2002 statement of 
the case, wherein entitlement to service 
connection for the cause of the veteran's 
death was denied, must be obtained for 
inclusion in the claims folder.  In 
addition, such photocopies must be 
presented to the appellant for her review 
and comment.  If these copies cannot be 
secured, and if a copy is provided to the 
appellant, then VA may not rely the text.

4.  Thereafter, the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death must be 
readjudicated, based on all of the 
evidence of record and all pertinent 
legal authority.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time must then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the appellant's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

